Per Curiam.
This is an action for false arrest and malicious prosecution upon the charge of perjury, and at the trial at Circuit plaintiff obtained a verdict of $2,500.
Seven reasons are assigned for setting aside the verdict — ■
1. That it is contrary to the weight of evidence.
2. That it is contrary to law.
3. That it is contrary to the charge of the court.
4. That it is excessive.
5. That it is contrary to the evidence.
6. At the close of the case the great weight of the evidence was in favor of the defendant and a verdict in his favor, as requested, should have been directed.
7. Because remarks of the trial judge were prejudicial to the defendant.
We have examined the case in all of these directions and have concluded that a setting aside of the verdict is not warranted.
The rule to show cause is therefore discharged, with costs.